Per Curiam,
A consideration of this case has led us all to the conclusion that it was correctly decided in the court below for the reasons given in the opinion filed. If, therefore, the rule of our court as to statement of questions involved had been complied with, the judgment would be affirmed. But there was total failure to comply with the rule. And it is declared to be ‘‘ in the highest degree mandatory and admitting no exception.” We could not refuse to enforce it without self-stultification; fortunately no injustice will result from its enforcement.
The appeal is non-prossed, costs to be paid by the appellant.